ICJ_126_ArmedActivitiesApp2002_COD_RWA_2006-02-03_JUD_01_PO_03_FR.txt.                                                                               73




           DE
            u CLARATION DE M. LE JUGE KOOIJMANS

[Traduction]

   Clause compromissoire du paragraphe 1 de l’article 29 de la convention sur
l’élimination de toutes les formes de discrimination à l’égard des femmes —
Condition de négociations diplomatiques préalables — Plaintes de la RDC dans
un contexte multilatéral, comme tentatives de négociation — Une référence
explicite à la convention est-elle nécessaire ? — La position de la Cour est exa-
gérément restrictive.

  1. Je souscris au prononcé de la Cour selon lequel elle n’a pas compé-
tence pour connaître de la requête de la RDC. J’éprouve cependant de
sérieux doutes quant à la pertinence d’un des éléments de la conclusion
par laquelle elle se déclare incompétente sur le fondement du paragra-
phe 1 de l’article 29 de la convention sur l’élimination de toutes les for-
mes de discrimination à l’égard des femmes. Comme la portée de cette
question dépasse à mon avis le champ de la présente affaire, je voudrais
exposer à cet égard mes préoccupations.
  2. Le paragraphe 1 de l’article 29 de la convention est libellé comme suit :
        « Tout différend entre deux ou plusieurs Etats parties concernant
     l’interprétation ou l’application de la présente convention qui n’est
     pas réglé par voie de négociation est soumis à l’arbitrage, à la
     demande de l’un d’entre eux. Si, dans les six mois qui suivent la date
     de la demande d’arbitrage, les parties ne parviennent pas à se mettre
     d’accord sur l’organisation de l’arbitrage, l’une quelconque d’entre
     elles peut soumettre le différend à la Cour internationale de Justice,
     en déposant une requête conformément au Statut de la Cour. »
   3. Dans l’arrêt, la Cour relève que la convention subordonne sa com-
pétence aux conditions suivantes : premièrement, qu’une tentative ait été
faite, sans succès, de régler le différend par la négociation ; deuxième-
ment, qu’une demande d’arbitrage ait été présentée ; et, enfin, qu’un délai
de six mois se soit écoulé à compter de la date de cette demande (arrêt,
par. 87).
   4. En ce qui concerne la première condition, la Cour conclut que
     « [l]es éléments de preuve présentés à la Cour n’ont pas permis d’éta-
     blir à sa satisfaction que la RDC ait en fait cherché à entamer des
     négociations relatives à l’interprétation ou l’application de la conven-
     tion » (arrêt, par. 91).
   5. La Cour admet manifestement la validité de l’argument de la RDC
selon lequel de telles négociations ne doivent pas nécessairement prendre
la forme de négociations bilatérales mais peuvent aussi se situer dans un
contexte multilatéral et avoir pour point de départ des protestations ou

                                                                              71

                   ACTIVITÉS ARMÉES (DÉCL. KOOIJMANS)                      74

des plaintes portées à l’attention d’institutions internationales. La RDC a
cité à cet égard la plainte dont elle a saisi le 24 février 1999 la Commis-
sion africaine des droits de l’homme et des peuples ainsi que les nom-
breuses plaintes, concernant notamment des violations des droits de
l’homme, qu’elle a soumises au Conseil de sécurité. La position de la
Cour sur ce point est conforme à son prononcé antérieur :
       « [D]epuis quarante ou cinquante ans, la diplomatie pratiquée au sein
    des conférences ou diplomatie parlementaire s’est fait reconnaître comme
    l’un des moyens établis de conduire des négociations internationales. »
    (Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du
    Sud), exceptions préliminaires, C.I.J. Recueil 1962, p. 346.)
    6. Cependant, la Cour n’estime pas que ces plaintes puissent être qua-
lifiées de tentatives de règlement du différend par voie de négociation au
sens du paragraphe 1 de l’article 29 de la convention, au simple motif que
la RDC ne faisait pas explicitement référence à la convention sur la dis-
crimination à l’égard des femmes.
    7. Cette position de la Cour m’apparaît irréaliste, surtout dans le cas
d’un conflit qui, comme en l’espèce, présente de multiples aspects. Dans
les plaintes qu’elle a soumises au Conseil de sécurité, la RDC a allégué
des violations par le Rwanda de normes juridiques très diverses, touchant
à l’emploi de la force, au droit humanitaire et au droit des droits de
l’homme. Compte tenu du caractère et du mandat des institutions inter-
nationales à l’attention desquelles ces griefs ont été portés, on ne pouvait
s’attendre à ce que les plaintes détaillent traité par traité les dispositions
auxquelles les violations alléguées contrevenaient. En imposant néan-
moins au plaignant une telle exigence, la Cour, en fait, exclut pratique-
ment toute possibilité de qualifier de telles protestations, élevées dans un
contexte multilatéral, de tentative de négocier comme l’exige, notam-
ment, la clause compromissoire de la convention sur la discrimination à
l’égard des femmes.
    8. A cet égard, le fait qu’une préoccupation particulière a bien été
exprimée par la communauté internationale à propos des droits des
femmes mérite d’être mentionné. La résolution 2002/14 en date du
19 avril 2002 de la Commission des droits de l’homme de l’Organisation
des Nations Unies, par exemple, demandait instamment à toutes les
parties au conflit en République démocratique du Congo de respecter, en
particulier, les droits des femmes et des enfants.
    9. En outre, dans les Livres blancs qu’elle a publiés pendant la période
du conflit armé (1998-2002), la RDC s’était plainte régulièrement de la
violation de normes très diverses du droit international humanitaire et du
droit international de droits de l’homme. Ces plaintes citaient de nom-
breux exemples précis d’atrocités commises par les troupes rwandaises à
l’encontre des femmes. Le Rwanda, par conséquent, ne pouvait ignorer
qu’il était accusé d’infractions à de multiples normes conventionnelles
relatives aux droits de l’homme, y compris des normes concernant la pro-
tection des femmes.

                                                                           72

                   ACTIVITÉS ARMÉES (DÉCL. KOOIJMANS)                     75

   10. A cet égard, la présente affaire ressemble à celle des Activités mili-
taires et paramilitaires au Nicaragua et contre celui-ci, dans laquelle la
Cour, en son arrêt sur la compétence et la recevabilité, a dit qu’à son avis

    « parce qu’un Etat ne s’est pas expressément référé, dans des négo-
    ciations avec un autre Etat, à un traité particulier qui aurait été violé
    par la conduite de celui-ci, il n’en découle pas nécessairement que le
    premier ne serait pas admis à invoquer la clause compromissoire
    dudit traité. Les Etats-Unis savaient avant l’introduction de la pré-
    sente instance que le Nicaragua affirmait que leur comportement
    constituait une violation de leurs obligations internationales ; ils
    savent maintenant qu’il leur est reproché d’avoir violé des articles
    précis du traité de 1956. » (C.I.J. Recueil 1984, p. 428, par. 83.)
   11. Je ne suis donc pas d’accord avec la Cour quand elle conclut que la
RDC ne peut pas être considérée comme ayant cherché à entamer des
négociations relatives à l’interprétation ou l’application de la convention,
d’autant que les tentatives qu’elle a faites pour négocier dans ce contexte
multilatéral plus général n’ont amené aucune réaction positive de la part
de l’autre partie. J’estime que la position prise par la Cour est exagéré-
ment restrictive et s’écarte de sa jurisprudence antérieure, qui traduisait
une certaine souplesse quant à l’exigence de négociations préalables.
   12. Bien différente est la question de savoir si les violations alléguées
de la convention sur la discrimination à l’égard des femmes peuvent
entrer dans le cadre des dispositions de cet instrument et si, par consé-
quent, la Cour est compétente ratione materiae pour connaître du diffé-
rend en application du paragraphe 1 de l’article 29 de la convention. En
l’espèce, le Rwanda n’a fait valoir à cet égard aucun moyen et la Cour n’a
pas statué sur ce point.
   13. Les observations qui précèdent sont d’autant plus pertinentes que
la deuxième condition posée au paragraphe 1 de l’article 29 — la demande
d’arbitrage — aurait obligé le plaignant à spécifier le caractère du diffé-
rend. Une demande d’arbitrage au titre de l’article 29 suppose nécessai-
rement que soit précisée la disposition conventionnelle dont la violation
est alléguée.
   14. C’est cette exigence d’une tentative de règlement par arbitrage qui
est l’élément clé du paragraphe 1 de l’article 29. La Cour ne peut être
compétente que si cette condition est remplie (voir Questions d’interpré-
tation et d’application de la convention de Montréal de 1971 résultant de
l’incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-
Uni), C.I.J. Recueil 1998, p. 17, par. 21). La Cour n’ayant trouvé aucun
élément établissant que la RDC ait tenté d’engager une procédure d’arbi-
trage (arrêt, par. 92), elle ne pouvait faire autrement que conclure à son
incompétence au titre du paragraphe 1 de l’article 29 de la convention.

  15. On peut regretter que le seuil à partir duquel des Etats parties
peuvent porter à l’attention de la Cour des plaintes alléguant la violation

                                                                          73

                   ACTIVITÉS ARMÉES (DÉCL. KOOIJMANS)                    76

par d’autres Etats parties de conventions relatives aux droits de l’homme
soit plutôt élevé, du fait de diverses conditions préalables à remplir. Cela
est particulièrement vrai quand une convention contenant une clause
compromissoire (comme celle dont il s’agit ici) ne prévoit pas de procé-
dure (parallèle) permettant aux Etats de porter leur plainte devant un
organe institué par cet instrument. Mais la Cour n’a pas d’autre choix
que de vérifier si une condition préalable explicitement posée par les Etats
contractants est remplie et, si elle ne l’est pas, de se déclarer incompé-
tente. La convention, toutefois, ne fixe pas de critère précis pour appré-
cier l’élément du « non-règlement par voie de négociation ». Elle laisse
suffisamment de latitude pour que l’on puisse prendre pleinement en
considération le contexte de la négociation (ou de la tentative de négocia-
tion). Les mots « [t]out différend concernant l’interprétation ou l’appli-
cation de la présente convention », au paragraphe 1 de l’article 29, ne
renvoient directement qu’à la condition préalable de l’arbitrage et
n’acquièrent donc de pertinence que lorsque les négociations, sous
quelque forme qu’elles aient été conduites, se sont révélées vaines.

                                             (Signé) P. H. KOOIJMANS.




                                                                         74

